Appeal from a judgment of the County Court of St. Lawrence County (Rogers, J.), rendered April 11,1994, convicting defendant upon his plea of guilty of the crime of sodomy in the third degree.
Defendant was charged with sodomy in the second degree as the result of an incident in which he allegedly had deviant sexual intercourse with a 13-year-old boy. He pleaded guilty to sodomy in the third degree and received a sentence of 1 to 3 years in prison. In view of defendant’s prior criminal history, which reveals that he previously committed acts of the same nature, and the fact that the sentence imposed was within statutory guidelines, we reject defendant’s claim that the sentence is harsh and excessive. We further find that defendant’s contention that he was denied the effective assistance of counsel is more properly raised in the context of a CPL article 440 motion; in any event, the argument is without merit.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.